DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhu et al (Chinese Pub. No. CN110297341, English machine translation attached. Equivalent US PG Pub. No. 20210191192 used for clarity purposes).
Regarding Claim 1, Zhu discloses, at least in figure 5: a backlight assembly (element 22 includes a backlight (light guide with light source, see paragraph [0059], last 4 lines), comprising: a light source unit (inherent in a backlight); 5a peep-proof layer (21, ¶ [0060], line 2) on a light emitting side of the light source unit (next to the backlight 22); a light adjustment layer (11-13, 141 and 15-16, fig.1, ¶ [0041] and [0042])  on a side of the peep-proof layer (21) distal to the light source unit (in the backlight included in 22); and a plurality of first microstructures (142, ¶ [0046], line 3) between the peep-proof layer (21) and the light adjustment layer (11-13,141 and 15-16) and spaced apart from each other (see fig. 5).  
Regarding Claim 2, Zhu discloses in paragraph [0049]: wherein the plurality of first microstructures (142) comprises a plurality of transparent particles (silicone, PS and PC are transparent materials) or a plurality of microlenses.  
15 Regarding Claim 3, Zhu discloses wherein the plurality of first microstructures (142) are integrally formed with the light adjustment layer (11-13, 141 and 15-16)(shown in fig. 1 and fig. 5) .
Regarding Claim 4, Zhu discloses wherein the light 20adjustment layer (11-13,141 and 15-16) comprises polymer dispersed liquid crystal (11, ¶ [0047]).  
Regarding Claim 8, Zhu discloses in figure 5:  wherein the plurality 5of first microstructures (142) are on a surface of the peep-proof (21) layer proximal to the light adjustment layer (11-13,141 and 15-16).  
----------------------------------------------------------------------------------------------------
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu (341).
Regarding Claim 5, Zhu fails to disclose wherein a diameter of each of the plurality of transparent particles (of 142) is in a range of 50 um to 100 um (¶ [0053], 2-4 microns).  

Regarding Claim 9, Zhu fails to disclose: wherein the surface 10of the light adjustment layer (11-13,141 and 15-16) proximal to the peep-proof (21) layer or the surface of the peep-proof (21) layer proximal to the light adjustment layer (11-13,141 and 15-16) has a haze degree of 10% to 25%.  
However, since the haze is something that can be seen and measured and adjusted accordingly (it is a result effective variable); the it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a haze value between 10 and 25%, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 
---------------------------------------------------------------------------------------------------------------
Claims 10-16 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu (341) in view of Feng et al (US PG Pub. No. 2018/0210243).

Regarding Claim 10; Zhu discloses in figure 5: a display panel (32,¶ [0044], line 4) on the light adjustment layer (11-13, 141 and 15-16); and a first polarizer (31, ¶ [0044], line 7) on a side of the display panel (32) proximal to the light adjustment layer (11-13,141 and 15-16) 20wherein the display device (32) further comprises a preset gap between the first polarizer and the light adjustment layer (11-13,141 and 15-16) (see figure 5).  
Zhu fails to disclose: and a second polarizer on a side of the display panel distal to the light adjustment layer (11-13,141 and 15-16);(although an upper polarizer would normally be present in an LCD to maximize illumination and clarity transmitted by the display).. 
Feng teaches an LCD (title) with an upper polarizer (114) on top of the display panel (110)(figure 1).
Placing the second polarizer in the same position in Zhu would place it distal to the light adjustment layer, as claimed.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide a second polarizer in the device of Zhu, distal to the light adjustment layer, to maximize illumination and clarity of the display.
Regarding Claim 11, Zhu discloses: wherein a surface of the light adjustment layer (11-13,141 and 15-16) proximal to the first polarizer is a matte surface (see figure 5, layer 141 has particles 142 projecting from the surface creating a matte surface..  
Regarding Claim 12, Zhu fails to disclose: wherein the surface of the first polarizer proximal to the light adjustment layer (11-13,141 and 15-16) and/or the surface 
However, since the haze is something that can be seen and measured and adjusted accordingly (it is a result effective variable); the it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a haze value between 10 and 25%, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 
Regarding Claim 13, Zhu discloses in figure 5:  further comprising a plurality of second microstructures (142), which are spaced apart from each other 5and on a side of the first polarizer (31) proximal to the light adjustment layer (11-13,141 and 15-16) .
Regarding Claim 14, Zhu discloses in paragraph [0049]: wherein the plurality of second microstructures (142) comprises a plurality of transparent particles (silicone, PS and PC are transparent materials) or a plurality of microlenses.  
Regarding Claim 15, Zhu discloses in figure 5: wherein the plurality of second microstructures (142 in layer 141) are integrally formed with the light adjustment 15layer (11-13,141 and 15-16).
Regarding Claim 16, Zhu fails to disclose wherein a diameter of each of the plurality of transparent particles (of 142) is in a range of 50 um to 100 um (¶ [0053], 2-4 microns).  
However, as stated in the abstract, the particles are used to space the optical adjustment layer from a solid surface (that may adsorb it); (it is a result effective variable); therefore,  it would have been obvious to one having ordinary skill in the art 
Regarding Claim 19, Zhu discloses in figure 5:  wherein the plurality of 30second microstructures (142) are on a surface of the light adjustment layer (11-13,141 and 15-16) 21FI-210353-02US proximal to the first polarizer (31) .
Regarding Claim 20, Zhu fails to disclose wherein the preset gap 5is 2 mm.
However, applicant has not shown in the specification how the claimed preset gap produces any novel or unexpected result or solves any known problem. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a preset gap of 2 mm as a matter of obvious design choice.
-----------------------------------------------------------------------------------------------------

Allowable Subject Matter
Claims 6-7 and 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The following is an examiner’s statement of reasons for allowance.

	Regarding Claims 6 and 17, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in Claims 6 and 17, and specifically comprising the limitation of “wherein the plurality of microlenses have a same diameter and are uniformly distributed in an array ” including the remaining limitations.
	Claims 7 and 18 are allowable, at least, because of their dependencies on claims 6 and 17, respectively
	Examiner Note: Claim 6 depends on claims 1 and 2, which have optional limitations of which “particles” where chosen above. Likewise, claim 17 depends on claim 14 which has optional limitations of which “particles” where chosen above 
Claims 6 and 17  require microlenses instead of particles and therefore claims 1 and 2  with microlenses, respectively require 1.) that the “microlenses” are between the anti-peep layer and the light adjustment layer 
and 2) that the microstructures are microlenses, in addition to the limitations of claims  6 and 17 above.
	Okumura et al (US PG Pub. No. 2002/019128) teaches an LCD  with a microlens layer (2a) on a light adjustment layer (1) and they are spaced apart more than their radii (claim 7 and 18) but there is no anti-peep layer with no reasonable motivation to place one in the claimed location of instant claim 1.

	
	
CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD L RALEIGH whose telephone number is (571)270-3407. The examiner can normally be reached M-F 7AM -3 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on 571-270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DONALD L RALEIGH/Primary Examiner, Art Unit 2879